EXHIBIT 10-P(iv)

 

THIRD AMENDMENT TO

PRIORITY HEALTHCARE CORPORATION

BROAD BASED STOCK OPTION PLAN

 

WHEREAS, the Board of Directors of Priority Healthcare Corporation (the
“Company”) adopted the Priority Healthcare Corporation Broad Based Stock Option
Plan (the “Plan”) on September 15, 1998; and

 

WHEREAS, the Plan was amended by the Board of Directors of the Company in
certain respects not requiring shareholder approval, effective as of February
25, 1999; and

 

WHEREAS, the Plan was further amended by the Board of Directors of the Company
in certain respects not requiring shareholder approval, effective as of November
29, 2000; and

 

WHEREAS, the Company now desires to further amend the Plan in certain respects
not requiring shareholder approval.

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

1. Section 16 of the Plan is hereby amended to read in its entirety as follows:

 

16. [RESERVED].

 

2. This Third Amendment to the Plan shall become effective upon its adoption by
the Board of Directors of the Company.

 

Adopted by the Board of Directors of Priority

Healthcare Corporation as of May 16, 2005